Third District Court of Appeal
                               State of Florida

                        Opinion filed September 17, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D12-2815
                    Lower Tribunal No. 93-19103, 11-28881
                             ________________

                               Craig Hepburn,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Migna Sanchez-
Llorens, Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Shayne R. Burnham, Assistant
Attorney General, for appellee.


Before WELLS, EMAS and FERNANDEZ, JJ.

      WELLS, Judge.
      Craig Hepburn appeals from a final judgment of civil commitment as a

sexually violent predator pursuant to the Jimmy Ryce Act.          See §§ 394.910-

394.932, Fla. Stat. (2012). While we agree that the State’s attempt to illustrate the

meaning of the term “menace” by making an analogy to an escaped zoo lion was

improper, we affirm first because the error was not properly preserved for review

and did not rise to the level of fundamental error and second because on the record

before us the error was harmless.1

      Affirmed.




1 We note that this analogy (made by the same trial attorney) has been urged as
error in two separate cases which have come before this court within a span of only
one week. While those errors to date have not been properly preserved nor proved
legally sufficient to support reversal, we need say no more than verbum sapienti
satis est.

                                         2